Citation Nr: 0640152	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-31 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heat stroke.

2.  Entitlement to service connection for heat exhaustion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 
(TVC)


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from March 
1943 to March 1946.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  On his August 2004 Form 9, the 
veteran requested a Board hearing.  In September 2006 
correspondence, the veteran's formerly appointed 
representative withdrew the veteran's hearing request due to 
declining health and transportation problems and stated that 
the veteran did not desire to be rescheduled for another 
hearing.  In a subsequent September 2006 statement, the 
veteran's current representative, TVC, did not indicate a 
desire to reschedule the hearing and indicated a desire for 
Board review.  

The Board notes that in a VA Form 21-22 dated in August 2006, 
the veteran appointed TVC to serve as his representative.  By 
filing that VA Form 21-22, the veteran effectively revoked 
the appointment of representation that he previously granted 
to Disabled American Veterans (DAV). See 38 C.F.R. § 20.607.  
It was also specifically noted that DAV's appointment was 
subsequently revoked in August 2006.  

When a veteran has appointed a representative, the RO must 
afford that representative the opportunity to execute a VA 
Form 646, prior to certification of the appeal to the Board 
"in all instances." VA Adjudication Procedure Manual, M21- 1, 
Part IV, para. 8.29 (Mar. 24, 2000).  Here, TVC has had the 
opportunity to review the record and submit a VA Form 646 on 
his behalf in September 2006, before the case was certified 
to the Board on appeal by the RO (in October 2006).   Hence, 
the veteran has been afforded his full right to 
representation during all stages of the appeal. 38 C.F.R. § 
20.600. 






FINDINGS OF FACT

1.  It is not shown that a heat stroke was manifested in 
service; there is no competent evidence that the veteran 
currently has a heat stroke disability.

2.  During service, the veteran was treated for heat 
exhaustion; there is no competent evidence that the veteran 
currently has a heat exhaustion disability or any residuals 
thereof.


CONCLUSIONS OF LAW

1.  Service connection for heat stroke is not warranted. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  Service connection for heat exhaustion is not warranted. 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An October 2002 
letter (prior to the rating appealed), the April 2003 rating 
decision, and a February 2005 letter explained what the 
evidence needed to show to substantiate the claim.  The 
February 2005 letter notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The February 2005 letter advised the veteran to 
submit "any evidence in [his ] possession that pertains to 
[his] claim."  The claim was subsequently readjudicated by a 
December 2005 supplemental statement of the case (SSOC).  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

Although the veteran was not provided notice regarding 
criteria for rating the disability at issue and effective 
dates of awards until March 2006 correspondence (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), prior 
lack of such notice is not critical, as such notice only 
becomes relevant if service connection is granted. 
 
Regarding VA's duty to assist, as the veteran's service 
medical records (SMR's) were apparently destroyed by a fire 
at the National Personnel Records Center (NPRC), VA has a 
heightened "duty to assist."  VA has requested all SMR's, 
dental records, sick morning reports, and records from the 
Office of the Surgeon General (SGO's) in August 2004.  An 
August 2004 response from NPRC indicated that that the 
records might be fire-related and that all available records 
were mailed.  The mailed records consisted of a hospital 
admission card from SGO.  There is no indication that another 
search would produce more results.  Development is complete 
to the extent possible.

The Board has considered whether a VA examination is 
necessary.  A VA examination is necessary when there are 
(summarized):  1) Competent evidence of current disability.  
2) Evidence establishing a disability-causing event in 
service.  3) Evidence suggesting that the current disability 
and the event in service might be related.  38 C.F.R. 
§ 3.159.  Here, an injury in service (heat exposure) is 
conceded, however, the veteran does not have a current heat 
related disability and there is no probative competent 
medical evidence relating any post service heat exhaustion 
(by history only) to his heat exhaustion in service.  There 
is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements 
appear to be substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).

II.  Factual Background

The veteran claims that he was treated for heat stroke and/or 
heat exhaustion while he was in service.  As his service 
medical records were apparently destroyed in the fire at the 
NPRC, the RO requested alternative records, such as sick 
morning reports and SGO records.  The only development 
request that proved fruitful was the request for records from 
the SGO. 

Information from the hospital admission card created by the 
Surgeon General Department of the Army (1942-1945 and 1950-
1954) indicated that the veteran was admitted in June 1944 at 
Camp Van Dorn, Miss. for exhaustion by over-exposure.  The 
causative agent was listed as the exhaustive effects of 
excessive heat.  

Post service medical records include September 2002 to 
November 2005 treatment records from VA North Texas Health 
Care System.  A March 2003 record included a past medical 
history of "heat exhaustion attacks" frequently during the 
summer.  The records are negative for any complaints, 
treatment, or diagnoses of residual disability due to heat 
stroke/heat exhaustion.  

III.  Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the veteran has the chronic 
disability for which service connection is sought.  Here, a 
VA medical record (in March 2003) documented that the veteran 
had a past medical history of heat exhaustion attacks, but 
there is not a current diagnosis of any type of chronic heat 
related disability.  The post service medical evidence does 
not report any current abnormal findings pertaining to heat 
stroke/heat exhaustion, or residuals thereof.  In the absence 
of proof of a present disease, there cannot be a valid claim 
of service connection.  See Hickson v. West, 12 Vet. App. 247 
(1999).

The veteran was advised in an April 2003 rating decision, a 
July 2004 statement of the case (SOC) and subsequent 
supplemental SOC's that to establish service connection for 
the claimed disabilities (heat stroke or heat exhaustion), he 
must show that he has a current disability and that it 
incurred in service.  Here, his SGO records show treatment 
for heat exhaustion, however, there is no competent (medical) 
evidence supporting his contention that he currently has a 
chronic heat stroke or heat exhaustion disability that is in 
any way related to his treatment for heat exhaustion in 
service.  Because the veteran is a layperson, he is not 
competent to establish by his own opinion that he has a 
current heat related disability or that any such disability 
would be related to his treatment in service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

There is a preponderance of the evidence against the 
veteran's claim.  Hence, it must be denied.  








ORDER

Service connection for residuals of heat stroke is denied.

Service connection for residuals of heat exhaustion is 
denied.



____________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


